Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Gamble on 4/8/2021.
The application has been amended as follows: 

Claims 1, 8, and 15 have been amended to include the limitation found in claims 2, 9, and 16 (all the same limitation).  Claims 1, 8, and 15 now inlcude: 

wherein the conduit assembly includes a hollow cylindrical inner housing,
wherein the first dispensing interface extends transversely between opposing inner curved wall surfaces of the hollow cylindrical inner housing,
wherein the second dispensing interface includes a hollow cylindrical dispensing interface structure that extends around an outer curved wall surface of the hollow cylindrical inner housing, an inner curved wall surface of the hollow cylindrical dispensing interface structure that is proximate to the outer curved wall surface of the hollow cylindrical inner housing being in direct contact with a surface of the first 

Claims 2, 9, and 16 are canceled. 
The line 1 of claim 3, is amended as follows:
“The vaporizer assembly of claim 1, further”
The line 1 of claim 10, is amended as follows:
“The vaporizer assembly of claim 8, further”
The line 1 of claim 17, is amended as follows:
“The vaporizer assembly of claim 15, further”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Liu, Lipowicz, and Force et al. do not teach a vaporizer structure with a first and second dispensing interface as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Felton/           Primary Examiner, Art Unit 1747